Citation Nr: 0814157	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-03 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.  

3.  Entitlement to service connection for a knee disability, 
for accrued benefits purposes.

4.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection, for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran has honorable service in the US Army from August 
1966 to November 1968.  He passed away on December [redacted], 1996.  
The appellant is the veteran's widow.  

This case comes before the Board on appeal from a rating 
decision of January 2003, which denied entitlement to service 
connection for the cause of the veteran's death and for 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  The matter was adjudicated 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Cleveland, Ohio.  

The issues involving accrued benefits are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant is further action is required on 
the part of the appellant.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in December 1996; the Certificate of 
Death listed the causes of the veteran's death to be 
pulmonary edema, hypertrophic cardiomyopathy, and cocaine 
abuse.  

3.  At the time of death, the veteran was service-connected 
for post-traumatic stress disorder, the residuals of a shell 
fragment wound to the left foot, the residuals of a shell 
fragment wound to the left lateral thigh, the residuals of a 
shell fragment wound to the left leg, the residuals of a 
shell fragment wound of the right foot, the residuals of a 
shell fragment wound of the right medial thigh, the residuals 
of a shell fragment wound of the right leg, and the residuals 
of a shell fragment wound of the left buttock.  The combined 
disability evaluation was 90 percent.  He was in receipt of a 
total disability evaluation based on individual 
unemployability.

4.  Entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
was denied by the RO in a rating decision issued in February 
1997.  

5.  The evidence received subsequent to the February 1997 RO 
rating action includes medical treatment records, a VA 
examination report, written statements made by the veteran, 
and other documents in support of the appellant's assertions.  
This evidence does raise a reasonable possibility of 
substantiating the appellant's claim for entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC benefits pursuant to38 U.S.C.A § 1318.

6.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran's service-connected disabilities substantially or 
materially contributed to the cause of his death has not been 
presented.

7.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 
November 1968 for a period of not less than five years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision denying entitlement to 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for the cause of 
the veteran's death and entitlement to dependency and 
indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318 has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2007).

3.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 3500 et seq., 
5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.312, 3.807 (2007).

4.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 
20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)) became effective in November 2000.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c) (2007).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007)).  The amendments, which apply only to 
claims governed by Part 3 of the Code of Federal Regulations, 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which was made effective August 29, 
2001.  Special provisions apply to claims to reopen finally 
adjudicated claims filed after November 9, 2000, and provide 
in some circumstances for VA to obtain additional service 
department evidence or medical records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c) (2007).  Because the appellant's 
request to reopen the previously denied claim of entitlement 
to service connection for the cause of the veteran's death 
and entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 was received in January 2002, these regulatory 
provisions apply.  The Board observes, however, that the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 (West 2002).  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002 & Supp. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318, it is the Board's conclusion that the 
VCAA does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in reopening her claim for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318, and the decision, at this point, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Following the veteran's death in December 1996, the appellant 
submitted a claim for benefits to the VA.  She specifically 
asked that service connection be granted for the cause of the 
veteran's death and that DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 be paid to her.  The RO reviewed the appellant's claim 
and in February 1997, the RO issued a decision on the merits 
of her claim.  Specifically, the RO found that the veteran's 
death was not due a service-connected disability, and as 
such, service connection could not be granted.  Additionally, 
because the veteran's total disability evaluation had not 
been effect for 10 or more years at the time of his death, 
DIC benefits could not be granted.  The appellant was 
notified of this decision but she did not appeal.  Hence, 
that decision became final.  

In October 2001, the appellant requested that her claim be 
reopened.  She submitted additional documents concerning the 
veteran's health prior to his death.  She also provided 
statements concerning the veteran's various service-connected 
disabilities and how they affected his daily life.  The 
appellant's file was reviewed and in January 2003, the RO 
concluded that the appellant had not submitted new and 
material evidence sufficient to reopen her claim.  The 
appellant was notified and she has appealed to the Board for 
review.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, this claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a February 1997 rating decision denied the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death and entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  The basis for the 
denial was that the veteran's service-connected disabilities 
and disorders did not cause the veteran's death.  Moreover, 
since the veteran was not in receipt of a 100 percent rating 
for a period of 10 years, DIC benefits could not be paid to 
the appellant.  The appellant was notified of that decision 
but she did not perfect her appeal; hence, it became final. 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

When the RO denied the appellant's claim, it based its 
decision on the veteran's service medical records, the 
appellant's application for benefits, and the Certificate of 
Death of the veteran.  In making its decision, the RO 
concluded that there was no evidence showing that the veteran 
had died due to or the result of or caused by his service-
connected disabilities.  It was further determined that since 
the veteran was not in receipt of a 100 percent rating for a 
period of 10 years or more, DIC benefits could not be granted 
to the appellant.  Since then, the appellant has submitted 
written statements, she has proffered additional medical 
records concerning the veteran's death and the treatment he 
received prior to his demise, and the RO has obtained a 
medical opinion concerning the effect of the veteran's 
multiple service-connected disabilities on his overall well-
being.  

This evidence is new.  It was not of record prior to February 
1997.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence 
does suggest and insinuate that as a result of his service-
connected disabilities, the veteran self-medicated in order 
to cope with the pain and distress caused by his multiple 
disabilities.  It was this self-medication that ultimately 
caused his death.  Hence, it is the conclusion of the Board 
that this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
seeking entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318 is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  However, the Board must 
discuss the applicability of the VCAA with respect to the two 
issues that have been reopened.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a December 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision, the 
statement of the case (SOC), and the numerous supplemental 
statements of the case (SSOCs).  In each instance, the VA has 
discussed what the appellant needed to present in the form of 
evidence that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellate availed herself to this opportunity 
and, in January 2004, she did provide testimony before an RO 
Hearing Officer.  A transcript of that hearing was prepared 
and has been included in the claims folder for review.  The 
appellant was given notice that the VA would help her obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant and her accredited representative have proffered 
documents and statements in support of the appellant's claim. 
It seems clear that the VA has given the appellant every 
opportunity to express her opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death and DIC claims.  She has been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1994).

The veteran served in the US Army during the Vietnam War Era.  
The record indicates that as a result of this service, he was 
stationed in the Republic of Vietnam.  While there, he 
stepped on a booby trap that caused extensive shell fragment 
wounds of the feet, the left and right legs, and the 
buttocks.  He underwent intensive care for approximately six 
months and upon completion of the treatment, he was released 
from active duty.  

Subsequently, upon being released from the Army, the veteran 
applied for VA compensation benefits.  The veteran underwent 
a VA examination that was sent to the RO for review.  Upon 
completion of the review, the RO granted service connection 
for the following:

Shell fragment wound, left foot with foreign body
	30 percent
Shell fragment wound, left lateral thigh		
	20 percent
Shell fragment wound, left leg				10 
percent
Shell fragment wound, right foot 			
	20 percent
Shell fragment wound, right medial thigh		
	10 percent
Shell fragment wound, right leg			
	10 percent
Shell fragment wound, left buttock			0 
percent

Combined rating						80 percent

The rating action was dated February 26, 1969.  The veteran 
was notified of this rating decision; the veteran did not 
appeal that decision.  

Twenty-one years later, in February 1990, service connection 
was granted for post-traumatic stress disorder (PTSD).  A 30 
percent disability rating was assigned.  The effective date 
assigned was September 29, 1989.  The veteran was notified of 
the action and he appealed the decision claiming that his 
PTSD was more disabling.  In a Hearing Officer's Decision of 
December 1990, a 50 percent rating was assigned.  The veteran 
was notified and he continued his appeal, claiming that the 
50 percent was inadequate.  At approximately the same time of 
the Hearing Officer's Decision, the veteran applied for a 
total disability evaluation based on individual 
unemployability due to the veteran's service-connected 
disorders (TDIU).  

The RO denied the veteran's request for a TDIU in January 
1991.  He appealed that decision.  Thus, the issues on appeal 
were for a TDIU and an increased evaluation for PTSD.  After 
additional development, the RO granted a 70 percent 
disability rating via a rating action dated February 1992.  
The effective date of the rating was September 29, 1989.  A 
TDIU was also assigned with the same effective date.  

Approximately six years later, the appellant, the veteran's 
spouse, notified the RO that the veteran had died.  She 
submitted a copy of the veteran's death certificate which 
showed that the veteran had passed away on December [redacted], 1996.  
A further review of the Certificate of Death shows that the 
veteran's immediate cause of death was pulmonary edema due to 
or as a consequence of hypertrophic cardiomyopathy due to 
years of cocaine abuse.  The manner of death was listed as 
accidental.  

As reported, after notifying the VA that the veteran had 
passed away, the veteran's widow submitted a claim for 
benefits.  She specifically asked that the veteran's cause of 
death be service-connected.  She also requested that DIC 
benefits be awarded to her.  She contended that as a result 
of the veteran's exposure to chemical dioxins during his 
assignment to Vietnam, he developed pulmonary and heart 
conditions which she attributed to said exposure.  The 
appellant's request for benefits was denied and she did not 
appeal that decision.

Approximately four years later, the appellant once again came 
to the VA asking that she be awarded VA benefits.  She 
maintained that although the veteran abused alcohol and drugs 
during his lifetime, such abuse was the result of his PTSD 
and his service-connected physical disabilities.  The 
appellant submitted a written letter from the veteran's 
former psychiatrist, a Doctor M. M. B.  That letter was dated 
October 2003.  In that letter, Dr. B. stated that the 
veteran's PTSD was "complicated by chemical dependency".  
It was noted that the veteran started using drugs when he was 
stationed overseas and continued to use drugs and alcohol 
after he left the service.  The doctor did not, however, 
specifically state that the veteran's alcohol or drug abuse 
was caused by or the result of any of his service-connected 
disabilities (either physical or mental).  

The appellant has provided testimony before an RO Hearing 
Officer.  A transcript of that hearing is of record; the date 
of the hearing was January 28, 2004.  During her hearing, the 
appellant stated that the veteran used drugs and alcohol to 
self-medicate.  That is, in order to cope with pain and 
remembrances, the veteran used drugs and alcohol to forget or 
to handle his intrusive thoughts and pain produced by his 
service-connected physical ailments.  

After providing testimony, the appellant then submitted a 
written statement to the RO.  In that statement, the 
appellant wrote:

My husband was unable to maintain himself 
due to his severe PTSD.  He should have 
been [rated] 100% years prior to his TDIU 
grant.  He was unable to work since 1971.  
His physicians indicated to me his drug 
abuse was a result of his PTSD. . . .

In conjunction with the appellant's claim for benefits, the 
RO forwarded the veteran's claim folder to a VA doctor.  The 
examiner was asked to express an opinion as to whether the 
veteran's service-connected PTSD caused or induced the 
veteran to use drugs.  After reviewing the claims folder, the 
examiner wrote:

	. . . the patient died of either the 
effects of chronic cocaine use or an 
acute episode of intoxication, per the 
report from the coroner.  He was found 
with white powder near him and the 
coroner's report evidently says that he 
had cardiac abnormalities consistent with 
frequent cocaine abuse.  

	. . . Neither . . . statements 
suggest that the patient was using 
cocaine because he had been in Vietnam 
(the cocaine abuse was NOT due to the 
post traumatic stress disorder).  They 
both agreed that the patient had severe 
post traumatic stress disorder and might 
be self-medicating but no one went so far 
as to suggest that post traumatic stress 
disorder caused the substance abuse.  
Evidently the patient was a polysubstance 
abuser and had been detoxed at least on 
two occasions and he had been taking 
quite a few different medications . . . .  
He was using cocaine and he was drinking 
on top of this per the report.  

While the patient may have been self-
medicating, I do NOT believe that the 
statement, that the post traumatic stress 
disorder caused the cocaine use that 
probably killed him, is accurate.  I do 
not think that there is any doubt that he 
was in a lot of pain from his post 
traumatic stress disorder but his 
mechanism for coping is more likely than 
not that which was responsible for his 
death, as opposed to the illness itself.  

Despite the assertions made by the appellant (and her 
representative), she has not provided any medical records 
that would support her contentions.  Although she has 
asserted that her husband's physicians have attributed the 
veteran's drug and alcohol use to his service-connected 
disabilities, she has not proffered letters or statements 
from the doctors that would corroborate her hypotheses.  

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2007).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. §§ 501(a), 1116(a)(3) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e) (2007).

As a part of the analyzing whether service connection may be 
granted based on 38 C.F.R. §§ 3.307 and 3.309 (2007), it must 
be shown that the veteran actually served in Vietnam.  The 
veteran's service records indicate that he did serve in 
Vietnam - he was actually wounded by a booby trap while in 
Vietnam and was subsequently service-connected for the 
residual wounds of that incident.  

Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) (2007).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder 
is not listed in 38 C.F.R. § 3.309(e) (2007), the presumption 
of service connection related to Agent Orange is not 
available.  See McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran's service medical records are negative for any 
findings or treatment for any of the disabilities, diseases, 
and disorders listed in 38 C.F.R. § 3.309 (2007).  The 
veteran's private medical records fail to show treatment for 
any of the disabilities, disease, and disorders listed in 38 
C.F.R. § 3.309 (2007).  Moreover, the appellant, while 
claiming that the veteran was exposed to chemical dioxins, 
has not been specific with her claim.  That is, she has not, 
with any specificity, indicated what conditions the veteran 
suffered therefrom as a result of his exposure to chemical 
dioxins.  Additionally, the medical records are negative for 
any medical opinions that would link the veteran's death with 
his military service or with exposure to chemical dioxins.  

Alternatively, the appellant has opined that the veteran's 
death was caused by his PTSD, or more specifically, by the 
methods the veteran used to cope with his mental disorder.  
As noted above, as a result of her assertions, the VA sent 
the veteran's records to a medical doctor and asked that he 
review the appellant's assertions.  He specifically wrote 
that the veteran's death (heart failure due to the ingestion 
of cocaine) was not related to or caused by the veteran's 
PTSD.  He further concluded that the veteran's coping 
mechanism might have been a cause of the veteran's death but 
the veteran's methods could not be directly attributed to his 
military service.  The Board notes that the appellant has not 
submitted any medical opinions from private doctors that 
would corroborate her assertions.  

Special considerations apply to claims involving alcohol 
and/or drug abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed as in 
the instant case after October 31, 1990.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2007).  The VA'ss 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).

The Board observes that the United States Court of Appeals 
for the Federal Circuit  has held that compensation could not 
be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a) either for a primary alcohol (drug) abuse disability 
incurred during service or for any secondary disability that 
resulted from primary alcohol (drug) abuse during service.  
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  
There can be service connection for compensation purposes for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  However, 
a veteran (appellant) can only recover if able to 
"adequately establish that their [the veteran's] alcohol or 
drug abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Allen, 237 F.3d at 
1381.  Such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Ibid.

The critical issue in this case, and the question raised by 
one of the appellant's contentions, is whether the cocaine 
usage which was a cause of the veteran's death was caused by 
the veteran's service-connected PTSD and his service-
connected shrapnel wound injuries.  Upon a careful review of 
the evidence, the Board is compelled to find that the 
preponderance of the evidence is against such an etiological 
link between the veteran's cocaine usage and his service-
connected disabilities.  

Most significantly, there is a medical opinion, as noted 
above, which directly addresses this question.  In that 
opinion, the doctor stated that the veteran's PTSD did not 
cause the veteran to use cocaine.  This statement must be 
accorded some probative weight as it reflects a competent 
medical opinion informed by review of the medical records.  
The Board further notes that the opinion is very probative 
because the examiner reviewed all of the veteran's records 
and he detailed the veteran's pre-service abusive behavior up 
to the time of the veteran's death.  To provide substantial 
clarity on this question, the examiner further reported that 
the veteran had gone through two detoxification episodes.  
Additionally, the examiner was careful to report that the 
veteran's private care givers did not believe that the 
veteran's drug or alcohol use was caused by the veteran's 
service-connected PTSD. 

In VAOPGCPREC 11-96, the VA General Counsel made the 
following holdings:

Section 8052's amendment of 38 U.S.C. § 
105(a) precludes an injury or disease 
resulting from a veteran's own alcohol or 
drug abuse from being deemed to have been 
incurred or aggravated in line of duty.  
Consequently, in claims filed after 
October 31, 1990, disability resulting 
from a veteran's own alcohol or drug 
abuse cannot be service connected and 
therefore cannot form the basis of a DIC 
award under either section 1310 or 1318.

In other words, per the above, even if the VA medical doctor 
had found that there was some relationship between the 
veteran's cocaine abuse and his PTSD, service connection for 
the cause of his death (along with DIC benefits) could not be 
granted by law.  

Alternatively, while the appellant has submitted statements 
involving various diseases and disabilities that are related 
to chemical dioxin exposure, those statements have not been 
written by medical doctors.  Nor do those statements 
specifically attribute the veteran's diseases with his 
military service or due to chemical dioxin exposure.  In 
other words, they do not specifically link the veteran's 
conditions with his personal exposure to Agent Orange.  As 
such, the presumption of service connection related to Agent 
Orange is not available.

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to his service.  This 
evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2007); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the record indicates that the veteran was being treated 
for disabilities and conditions since his release from active 
duty, there is no evidence that any of the veteran's service-
connected disabilities contributed to or resulted in or 
caused the veteran's death.  Moreover, the clinical medical 
evidence does not support the assertions of the appellant 
that her husband's PTSD led to his death.  Also, the records 
are negative for any findings or medical suppositions that 
would corroborate any other assertions made by the appellant.  
Thus, despite the appellant's contentions, medical evidence 
showing that the veteran's death was caused by or related to 
his service or exposure to chemical dioxins or due to a 
service-connected disability has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2007).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2007).  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22 
(2007).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2007).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2007), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between  38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran'' survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
established service connection for a number of disabilities.  
He had been assigned a 100 percent rating (for a TDIU) via a 
rating decision of February 1992.  The effective date of that 
rating was September 29, 1989.  The veteran died on December 
[redacted], 1996.  The 100 percent disability evaluation was in 
effect for seven years, two months, and twenty-three days.  
As such, a 100 percent disability evaluation was not in 
effect for ten years prior to the veteran's death as required 
by 38 C.F.R. § 3.22 (2007).  The appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating or Board decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 (West 2002) 
analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's various service-connected disabilities in 
some manner caused the veteran's death.  To the extent the 
appellant might argue that these disorders rendered him 
totally disabled for at least 10 years before his death if a 
claim had been filed earlier, such an allegation is 
tantamount to a "hypothetical claim" for entitlement, which 
is excluded from consideration.  NOVA II, 314 F.3d 1379-80.  
Accordingly, the appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in January 2002.  Some of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



ORDER

1.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for the cause of 
the veteran's death and entitlement to dependency and 
indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318. To this extent, the appeal is granted.

2.  Entitlement to service connection for the cause of the 
veteran's death is denied.  

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 is denied.  


REMAND

As noted on the front page of this action, there are two 
other issues on appeal.  However, after further review of the 
claims folder, it is the Board's opinion that these two 
issues must be further developed before further action may 
occur on them.  

The record reflects that in March 1974, the veteran submitted 
a claim for benefits for a right knee disability.  
Specifically, he stated in a letter to the RO that because of 
his service-connected left leg disabilities, additional 
pressure and strain was being exerted on his right knee.  He 
suggested that service connection should be established for a 
right knee disability secondary to his various service-
connected disabilities.  Although the veteran submitted this 
claim in 1974, a review of the record reveals that the RO 
never adjudicated this issue.  That is, the rating decision 
issued after the RO received the March 1974 letter from the 
veteran does not address the issue of entitlement to service 
connection for a right knee disability secondary to the 
veteran's service-connected disabilities.  Also, none of the 
subsequent rating decision addressed this issue.  Therefore, 
this issue must be referred back to the RO for additional 
development and action.  

Additionally, the Board notes that after the RO issued the 
rating decision of February 1992, the RO informed the veteran 
that the rating decision granted all of the benefits sought 
by the veteran.  It is important to note that the February 
1992 rating granted a 70 percent disability evaluation for 
PTSD and a 100 percent rating for a TDIU.  Notwithstanding 
the assertions made by the RO, pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1991), a 70 percent rating was not the 
highest rating that could have been assigned to the veteran's 
disability.  A 100 percent schedular evaluation could have 
been assigned.  

Regarding a claim for an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  As this issue was in 
appellate status, the RO should not have short-circuited the 
appealed process and should have forwarded the claim to the 
Board for further review.  This is especially true because if 
a 100 percent disability rating had been assigned for the 
psychiatric disorder, that would have been the "better" 
rating in comparison to the 100 percent assigned for the 
TDIU.  The Board thus finds that this issue is remains on 
appeal.  

A review of the VCAA notification letter sent to the 
appellant indicates that the appellant was informed of the 
requirements of establishing cause of death and DIC benefits.  
However, the RO did not inform the appellant of what was 
necessary in order to prevail on a claim involving accrued 
benefits.  That is, the letter did not spell out what the 
evidence was required to show in order to obtain accrued 
benefits.  This was contrary to the VBA Fast Letter of 04-08 
(May 10, 2004), hich states that the following information 
should be provided in claims involving accrued benefits:  

To support your claim for accrued 
benefits, the evidence must show:

1.  Benefits were due the claimant based 
on existing ratings, or decisions, or 
evidence in VA's possession at the time 
of death; but, the benefits were not paid 
before the claimant's death

AND

2.  You are the surviving spouse, child 
of the veteran, or dependent parent of 
the deceased veteran

OR

3.  You paid the expenses of the deceased 
claimant's last sickness and burial.

Because the RO has not addressed the two issues involving 
accrued benefits claims, to include the providing of VCAA 
notice, the claim must be remanded so that this can be 
accomplished.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, is 
fully satisfied. In particular, the RO 
must inform the claimant: (1) about the 
information and evidence that is 
necessary to substantiate entitlement to 
accrued benefits flowing from her 
deceased husband's service-connection 
claim for a right knee disability and for 
an increased evaluation for PTSD; and (2) 
about the information and evidence that 
VA has, or will seek to provide, in 
support of her claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the appellant is required until she is so informed.  
The purposes of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


